Luke, J.
Under the decision of this court in East River National Bank v. Ellman, 36 Ga. App. 263 (136 S. E. 799), the petition for certiorari in the instant case did not plainly and distinctly set forth the errors complained of; and such a petition not being amendable, it should have been dismissed upon the hearing, on the motion of the defendant in certiorari. See also Dean v. Johnson, 18 Ga. App. 661 (90 S. E. 286); Green v. Patterson, 25 Ga. App. 374, 375 (103 S. E. 437).

Judgment reversed.


Broyles, C. J., and Bloodworth, J., concur.